           Case 3:20-cv-00473-MMD-BNW Document 37
                                               34 Filed 09/03/20
                                                        09/02/20 Page 1 of 2
                                                                           4



 1    ERIC W. SWANIS, ESQ.
      Nevada Bar No. 6840
 2    GREENBERG TRAURIG, LLP
 3    10845 Griffith Peak Drive, Suite 600
      Las Vegas, Nevada 89135
 4    Telephone: (702) 792-3773
      Facsimile: (702) 792-9002
 5    Email: swanise@gtlaw.com
      Counsel for Defendants
 6

 7                                     UNITED STATES DISTRICT COURT
 8                                         DISTRICT OF NEVADA
 9   DUANE FIELDER,                                          CASE NO. 3:20-CV-00473-MMD-BNW
10                       Plaintiff,                           STIPULATION TO SUBSTITUTE
                                                                     ATTORNEYS
11            vs.
12   C. R. BARD INC., a Foreign Corporation; BARD
     PERIPHERAL VASCULAR INC., an Arizona
13   Corporation; MCKESSON CORPORATION, a
     Corporation,
14
                         Defendants.
15

16

17

18           Defendants C. R. BARD, INC., BARD PERIPHERAL VASCULAR, INC. and MCKESSON
19   CORPORATION hereby substitute Greenberg Traurig, LLP as counsel of record in this action in
20   place and stead of Hartline Barger LLP.
21           Copies of all future pleadings, orders, notices, records, correspondence should be served
22   upon Eric W. Swanis, Esq. of the law firm of Greenberg Traurig LLP, 10845 Griffith Peak Drive,
23   Suite 600, Las Vegas, Nevada 89135, (702) 792-3773.
24   ///
25   ///
26   ///
27   ///
28   ///
                                                     1
     ACTIVE 52248500v1
           Case 3:20-cv-00473-MMD-BNW Document 37
                                               34 Filed 09/03/20
                                                        09/02/20 Page 2 of 2
                                                                           4




 1           The following hereby consent to the above and foregoing substitution of counsel.
 2           DATED this 2nd of September 2020.
 3        C. R. BARD, INC.                                      BARD PERIPHERAL VASCULAR, INC.
          Defendant                                             Defendant
 4

 5   By: /s/ Greg A. Dadika                                 By:     /s/ Greg A. Dadika
 6   Its: Associate General Counsel, Litigation              Its:   Associate General Counsel, Litigation

 7
          MCKESSON CORPORATION
 8        Defendant
 9   By: /s/ Sandra Zamora
10   Its: Managing Counsel, Litigation

11

12           The following hereby consent to the above and foregoing substitution of counsel.

13           DATED this 2nd day of September 2020.

14                                                     HARTLINE BARGER LLP

15
                                                       By:     /s/ Melissa Dorman Matthews
16                                                             MELISSA DORMAN MATTHEWS, ESQ.
                                                               JORDAN E. JARREAU, ESQ.
17                                                             8750 N. Central Expressway, Suite 1600
18                                                             Dallas, Texas 75231
                                                               Telephone: (214) 369-2100
19

20           I am duly admitted to practice in this District. Above substitution accepted.
21           DATED this 2nd day of September 2020.
22                                                     GREENBERG TRAURIG, LLP
23    IT IS SO ORDERED

24    DATED: 4:16 pm, September 03, 2020               By:     Eric W. Swanis
                                                               ERIC W. SWANIS, ESQ.
25                                                             Nevada Bar No. 6840
                                                               10845 Griffith Peak Drive, Suite 600
26    _________________________________
                                                               Las Vegas, Nevada 89135
      BRENDA WEKSLER
                                                               Telephone: (702) 792-3773
27    UNITED STATES MAGISTRATE JUDGE
                                                               Counsel for Defendants
28
                                                        2
     ACTIVE 52248500v1
